


110 HR 7079 IH: Patient Advocate Act of 2008
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7079
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to
		  carry out a demonstration grants program to provide for certain patient
		  coordination, outreach, and assistance services to reduce barriers to receiving
		  health care and improve health care outcomes.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Advocate Act of 2008.
		2.Patient
			 assistance grants demonstration program
			(a)In
			 generalThe Secretary of Health and Human Services shall
			 establish a demonstration program under which the Secretary may make grants to
			 State, local and tribal entities, and public or private non-profit
			 organizations for the development and operation of programs to provide services
			 for patients to resolve health insurance, job retention, and debt crisis
			 matters related to the patients’ diagnosis and illness, including services
			 described in subsection (b) to improve health care outcomes.
			(b)Use of
			 FundsA recipient of a grant under this section shall use the
			 grant for the purposes of recruiting, assigning, training, and employing
			 patient health advocates (as defined in subsection (m)(2)) who have direct
			 knowledge of the communities they serve to facilitate the care of individuals,
			 including by performing each of the following services (and by ensuring that
			 such services are available to such communities):
				(1)Acting as
			 contacts, including by assisting in the coordination of health care services
			 and provider referrals, for individuals who are seeking prevention or early
			 detection services for, or who following a screening or early detection service
			 are found to have a symptom, abnormal finding, or diagnosis of, an adverse
			 health condition.
				(2)Facilitating the
			 involvement of community organizations in assisting individuals who are at risk
			 for or who have an adverse health condition to receive better access to
			 high-quality health care services (such as by creating partnerships with
			 patient advocacy groups, charities, health care centers, community hospice
			 centers, other health care providers, or other organizations in the targeted
			 community).
				(3)Notifying
			 individuals of clinical trials and, on request, facilitating enrollment of
			 eligible individuals in these trials.
				(4)Anticipating,
			 identifying, and helping individuals to overcome barriers within the health
			 care system to ensure prompt diagnosis and treatment.
				(5)Coordinating with
			 the relevant health insurance ombudsman programs to provide information to
			 individuals about health coverage, including private insurance, health care
			 savings accounts, and other publicly funded programs (such as the Medicare, the
			 Medicaid, and State children’s health insurance programs under titles XVIII,
			 XIX, and XXI of the Social Security Act, respectively, health programs operated
			 by the Department of Veterans Affairs or the Department of Defense, and any
			 private or governmental prescription assistance programs).
				(6)Conducting
			 ongoing outreach to health disparity populations, including the uninsured,
			 rural populations, and other medically underserved populations, in addition to
			 assisting other individuals to seek preventive care.
				A recipient
			 of a grant under subsection (a) may use such grant for operational costs of any
			 activity carried out by such entity for the purposes described in the previous
			 sentence.(c)Prohibitions
				(1)Referral
			 feesThe Secretary of Health and Human Services shall require
			 each recipient of a grant under this section to prohibit any patient health
			 advocate providing services under the grant from accepting any referral fee,
			 kickback, or other thing of value in return for referring an individual to a
			 particular health care provider.
				(2)Legal fees and
			 costsThe Secretary of Health and Human Services shall prohibit
			 the use of any grant funds received under this section to pay any fees or costs
			 resulting from any litigation, arbitration, mediation, or other proceeding to
			 resolve a legal dispute.
				(d)Grant
			 Period
				(1)Initial grant
			 period and permissible extensionsSubject to paragraph (2), the
			 Secretary of Health and Human Services—
					(A)may award grants under this section for
			 initial periods of not more than 3 years; and
					(B)may extend the period of a grant under this
			 section so long as each such extension is for a period of not more than 1
			 year.
					(2)LimitationIn
			 no case may the Secretary award an initial grant or extend the period of a
			 grant under this section for a period ending after the date that is 5 years
			 after the date of the enactment of this Act.
				(e)Application
				(1)In
			 generalTo seek a grant under this section, an entity or
			 organization described in subsection (a) shall submit an application to the
			 Secretary of Health and Human Services in such form, in such manner, and
			 containing such information as the Secretary may require.
				(2)ContentsAt
			 a minimum, the Secretary shall require each such application to outline how the
			 entity or organization involved will establish baseline measures and benchmarks
			 that meet the Secretary's requirements to evaluate program outcomes.
				(f)Uniform
			 Baseline MeasuresThe Secretary of Health and Human Services
			 shall establish uniform baseline measures in order to properly evaluate the
			 impact of the programs funded under this section.
			(g)PreferenceIn
			 making grants under this section, the Secretary of Health and Human Services
			 shall give preference to eligible entities that demonstrate in their
			 applications plans to utilize services described in subsection (b) to overcome
			 significant barriers in order to improve health care outcomes in their
			 respective communities.
			(h)Duplication of
			 ServicesAn entity or organization that is receiving Federal
			 funds for services described in subsection (b) on the date on which the entity
			 or organization, respectively, submits an application under subsection (e) may
			 not receive a grant under this section unless the entity or organization,
			 respectively, can demonstrate that amounts received under the grant will be
			 utilized to expand services or provide new services to individuals who would
			 not otherwise be served.
			(i)Coordination
			 With Other ProgramsThe Secretary of Health and Human Services
			 shall ensure coordination of the demonstration program under this section with
			 existing authorized programs in order to facilitate access to high-quality
			 health care services.
			(j)Study;
			 Reports
				(1)Final report by
			 SecretaryNot later than 6 months after the completion of the
			 demonstration program under this section, the Secretary of Health and Human
			 Services shall conduct a study of the results of the program and submit to the
			 Congress a report on such results that includes the following:
					(A)An evaluation of
			 the program outcomes, including—
						(i)quantitative
			 analysis of baseline and benchmark measures; and
						(ii)aggregate
			 information about the individuals served and program activities.
						(B)Recommendations
			 on whether the programs funded under this section could be used to improve
			 patient outcomes in other public health areas.
					(2)Interim reports
			 by SecretaryThe Secretary of Health and Human Services may
			 provide interim reports to the Congress on the demonstration program under this
			 section at such intervals as the Secretary determines to be appropriate.
				(3)Reports by
			 granteesThe Secretary of Health and Human Services may require
			 each recipient of a grant under this section to submit interim and final
			 reports on the programs carried out by such recipient with such grant.
				(k)Rule of
			 ConstructionThis section shall not be construed to authorize
			 funding for the delivery of health care services (other than the services
			 listed in subsection (b)).
			(l)Nondiscrimination
				(1)Treatment as
			 Federal financial assistanceFor the purpose of applying the
			 prohibitions against discrimination on the basis of age under the Age
			 Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), on the basis of disability
			 under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), on the
			 basis of sex under title IX of the Education Amendments of 1972 (20 U.S.C. 1681
			 et seq.), or on the basis of race, color, or national origin under title VI of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), programs and activities
			 funded or otherwise financially assisted in whole or in part under this Act
			 (whether through grant, contract, or otherwise) are considered to be programs
			 and activities receiving Federal financial assistance.
				(2)Prohibition of
			 discrimination regarding participation, benefits, and employment
					(A)In
			 generalNo individual shall
			 be excluded from participation in, denied the benefits of, subjected to
			 discrimination under, or denied employment in the administration of or in
			 connection with, any program or activity funded or otherwise financially
			 assisted in whole or in part under this Act because of race, color, religion,
			 sex, national origin, age, disability, or political affiliation or
			 belief.
					(B)EnforcementThe
			 powers, remedies, and procedures set forth in title VI of the Civil Rights Act
			 of 1964 (42 U.S.C. 2000d et seq.) shall be the powers, remedies, and procedures
			 this paragraph provides to the Secretary concerning a violation of subparagraph
			 (A).
					(m)DefinitionsIn
			 this section:
				(1)Health disparity
			 populationThe term health disparity population
			 means a population that, as determined by the Secretary of Health and Human
			 Services, has a significant disparity in the overall rate of disease incidence,
			 prevalence, morbidity, mortality, or survival rates as compared to the health
			 status of the general population.
				(2)Patient health
			 advocateThe term patient health advocate means,
			 with respect to a program developed by a recipient of a grant under this
			 section, an individual who has completed a certified social work program (or
			 program in a related field) approved by such recipient, or has attained an
			 equivalent level of proficiency through organization-sponsored training or work
			 experience in areas of social work, case work, or nursing.
				(n)Authorization of
			 Appropriations
				(1)In
			 generalTo carry out this section, there are authorized to be
			 appropriated $10,000,000 for each of the fiscal years 2009 through 2013
			 .
				(2)AvailabilityThe
			 amounts appropriated pursuant to paragraph (1) shall remain available for
			 obligation through the end of fiscal year 2013.
				
